CHEZEM, Judge,
dissenting.
I respectfully dissent. I agree with the majority's assessment that operating a motor vehicle is not a fundamental right. However, I disagree with the notion that due process requires clear and convincing evidence at sentencing that the use of a motor vehicle contributed to Mitchell's eriminal conduct in order to impose enhanced sanctions under Indiana Code $ 35-48-4-15. See Galloway v. State (1981), Ind.App., 422 N.E.2d 1290, 1293 (defendant does not have a liberty interest after conviction and incarceration, so due process clause does not require a hearing to consider defendant's petition for shock probation).
When a statute is clear and unambiguous on its face, we may not interpret it. Scheub v. Town of Schererville (1993), Ind.App., 617 N.E.2d 585, 587. The language of L.C. § 35-48-4-15 does not require any kind of nexus between the crime committed and the use of a motor vehicle. The statute merely mandates the suspension of Mitchell's driver's Hcense and other driving related privileges because he was convicted of a crime under 1.C. § 35-48-4-6.
In other situations, we do not require a nexus.between the means with which the defendant committed his crime and the penalty given, other than to require the sentence to be lawful under the Indiana and United States Constitution. Sentences are regularly meted out which do not directly correlate to the crime the defendant committed. For example, when a defendant is convicted of robbery and sent to prison, he loses his fundamental right to vote as a part of his punishment. The state does not have to show that he committed an election related offense, nor must he have used ballots in the commission of his crime in order to disenfranchise the defendant. Or, when a defendant is convicted for public intoxication and sentenced to a number of hours of community service, we have not required clear and convincing evidence that his crime must not have involved litter or public highways in order for the sentence to be acceptable.
The majority opinion amounts to usurping the legislature by rewriting the statute to add an unwarranted and unprecedented nexus requirement. I would affirm.